                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – FLINT

IN RE:
                                                               Case No. 12-32264-dof
      CHRISTOPHER D. WYMAN,                                    Chapter 7 Proceeding
            Debtor.                                            Hon. Daniel S. Opperman
______________________________________/

               OPINION REGARDING FIRST AND FINAL FEE APPLICATION
                   OF ATTORNEY FOR TRUSTEE, SAMUEL D. SWEET

         Samuel D. Sweet, the Chapter 7 Trustee in this case, filed an Application with this Court

seeking $22,175 in attorney fees and $181 in expenses as the attorney for the estate. Michael

Tindall, the former attorney for the Trustee and now in his position as a creditor, filed an Objection

to this Application and raises a preliminary issue as to whether Mr. Sweet has standing to apply

for these fees and expenses. The Court heard oral argument on December 17, 2019 and took this

matter under advisement.

                                              Jurisdiction

         This Court has subject matter jurisdiction over this proceeding under 28 U.S.C. §§ 1334(b),

157(a), and 157(b)(1) and E. D. Mich. LR 83.50(a). This is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(A) (matters concerning the administration of the estate) and (B) (allowance or

disallowance of claims against the estate).

                                          Findings of Fact

         Michael Mason was originally appointed the Chapter 7 Trustee in this case, and he filed an

Affidavit seeking to employ his firm as an attorney for the estate on May 30, 2012. Subsequently,

Michael Tindall and The Tindall Law Firm were appointed as special counsel for the estate. Mr.

Mason subsequently retired in August 2014 and Mr. Sweet was appointed as the successor Chapter

7 Trustee. On November 17, 2014, Mr. Sweet filed the following Affidavit:

                                                   1

  12-32264-dof       Doc 324     Filed 01/28/20        Entered 01/28/20 11:20:21      Page 1 of 7
                            AFFIDAVIT OF DISINTERESTEDNESS

        STATE OF MICHIGAN               )
                                        )SS.
        COUNTY OF OAKLAND               )

                Samuel D. Sweet, being fully duly sworn says that he is an attorney and that
        he is authorized to make this Affidavit, that he has never been employed by or had
        any connection with the Debtor(s), Debtor’s(s’) creditors or any other party in
        interest, their respective attorney, accountants or the U.S. Trustee, except Mr.
        Samuel D. Sweet was employed as a law clerk by the Office of the United States
        Trustee during 1991 and 1992; that he has no interest adverse to the Debtor(s), the
        creditors or the estate; that he is a disinterested person as defined by 11 U.S.C. §
        101(14), and that he knows no reason why they should not act as counsel for the
        Trustee.

               Samuel D. Sweet, in his capacity as Trustee of this bankruptcy estate, has
        requested that Samuel D. Sweet act as his attorney in this matter. Hourly rates as
        follows:

                                        Samuel Sweet           $250.00

        Any direct out of pocket costs will be charged to the estate. Copies will be charged
        at $.20 per page, facsimile transmission at $.50 per page. Samuel D. Sweet will not
        be paid any fees or costs without prior Court's approval, as required by 11 U.S.C. §
        331.

        BY: /s/ Samuel D. Sweet
        Samuel D. Sweet (P48668)
        P. O. Box 757
        Ortonville, MI 48462-0757
        (248) 236-0985

Mr. Tindall, as the attorney for the estate, received electronic notice of Mr. Sweet’s filing and did

not file an objection until recently.

        Sometime later, in 2017, Mr. Tindall was disbarred and he delivered his files to Mr. Sweet.

At that time, there were five pending adversary proceedings, as well as other motions requiring

legal attention. As Mr. Sweet stated on December 17, 2019, he inquired of other potential counsel

to represent him and none indicated willingness to do so and he was left with the task of liquidating

this estate for the benefit of creditors. Thereafter, Mr. Sweet did take certain actions such that real

                                                  2

  12-32264-dof       Doc 324     Filed 01/28/20       Entered 01/28/20 11:20:21        Page 2 of 7
property was sold, a secured claim was paid, and approximately $32,288.91 is now in Mr. Sweet’s

hands for payment of administrative claims. Mr. Tindall, as the prior attorney for the estate,

contends that he is entitled to payment from these funds. Mr. Sweet, by virtue of his Application

for Fees, likewise makes a claim to these funds.

         Mr. Tindall argues that Mr. Sweet does not have standing because he was not properly

appointed as the attorney for the estate. Specifically, Mr. Tindall argues that Mr. Sweet did not

file a separate application for employment with notice and opportunity to respond.1 Further, Mr.

Tindall argues that Mr. Sweet’s Affidavit does not satisfy the requirements of 11 U.S.C. § 327(d),

requiring him to act in the “best interest of the estate.” Moreover, Mr. Tindall also asserts that the

fees for services performed by Mr. Sweet for estate should be disallowed because Mr. Sweet did

nothing to benefit the estate, and even if he did, such were an unnecessary duplication of services

of those services of himself as special counsel. Further, Mr. Tindall asserts that the fees requested

are unreasonable as a whole, without specifically addressing separate time entries of Mr. Sweet.

Finally, Mr. Tindall argues that all of Mr. Sweet’s requested fees did not benefit the estate because

such relate to matters for which Mr. Tindall rendered services as attorney for the estate and had

brought to conclusion successfully.

                                              Applicable Authorities

11 U.S.C. § 327(a) and (d) state:

         (a) Except as otherwise provided in this section, the trustee, with the court’s
         approval, may employ one or more attorneys, accountants, appraisers, auctioneers,
         or other professional persons, that do not hold or represent an interest adverse to
         the estate, and that are disinterested persons, to represent or assist the trustee in
         carrying out the trustee’s duties under this title.

1
  This argument was fleshed out at oral argument and pieced together after review of that hearing, which implied that
all applications require notice, and by extension, an opportunity to object. Mr. Tindall did not cite any statute or rule
requiring notice and an opportunity for hearing. The Court will not address this argument because a cursory review
of the docket in this case reveals that Mr. Tindall did not give such notice and opportunity to respond to his application
to employ, so his employment could similarly be challenged.

                                                            3

    12-32264-dof        Doc 324        Filed 01/28/20           Entered 01/28/20 11:20:21              Page 3 of 7
       ...

       (d) The court may authorize the trustee to act as attorney or accountant for the estate
       if such authorization is in the best interest of the estate.

Federal Rule of Bankruptcy Procedure 2014(a) states:

       (a) Application for and Order of Employment. An order approving the employment
       of attorneys, accountants, appraisers, auctioneers, agents, or other professionals
       pursuant to § 327, § 1103, or § 1114 of the Code shall be made only on application
       of the trustee or committee. The application shall be filed and, unless the case is a
       chapter 9 municipality case, a copy of the application shall be transmitted by the
       applicant to the United States trustee. The application shall state the specific facts
       showing the necessity for the employment, the name of the person to be employed,
       the reasons for the selection, the professional services to be rendered, any proposed
       arrangement for compensation, and, to the best of the applicant's knowledge, all of
       the person's connections with the debtor, creditors, any other party in interest, their
       respective attorneys and accountants, the United States trustee, or any person
       employed in the office of the United States trustee. The application shall be
       accompanied by a verified statement of the person to be employed setting forth the
       person's connections with the debtor, creditors, any other party in interest, their
       respective attorneys and accountants, the United States trustee, or any person
       employed in the office of the United States trustee.

Local Bankruptcy Rule 2014(c) states:

       (c) Appointing Chapter 7 Trustee As Attorney. Unless the trustee is also a creditor
       in the case, whenever a chapter 7 panel trustee seeks to be appointed as trustee’s
       attorney, an order appointing that person as attorney will be deemed to have been
       entered without the formal entry of an order, effective upon the filing of the verified
       statement required by the last sentence in F.R.Bankr.P. 2014(a).

                                             Analysis

       Mr. Tindall argues that the Local Rule is inconsistent with Bankruptcy Rule 2014 and that

Mr. Sweet was never authorized to act as the attorney for the estate. As Rule 2014 states, its basis

comes out of Section 327 of the Bankruptcy Code. Section 327 allows for the employment of

professional persons under subsection (a), but also authorizes the trustee to act as attorney or

accountant for the estate if such authorization is in the best interest of the estate. Subsection (d)




                                                 4

  12-32264-dof      Doc 324     Filed 01/28/20       Entered 01/28/20 11:20:21        Page 4 of 7
allows for the Trustee to act as an attorney, as opposed to subsection (a), which allows for an

individual to be employed by an attorney.

       Turning to Rule 2014, reference is made to the approval of the employment of an attorney,

but there is no mention as to acting as an attorney. Mr. Sweet’s Affidavit says as much when he

indicates that he knows of no reason why he should not act as counsel for the Trustee. Further, his

Affidavit is consistent with Section 327 wherein he states that he is authorized to make the

Affidavit and that he wishes to act as counsel for the Trustee in two separate places.

       As further comfort, Local Rule 2014 virtually mirrors Bankruptcy Rule 2014 with the

exception that the Local Rule construes the instant situation to not require a specific order but

instead deems that an order is entered when the trustee files a paper to be appointed as an attorney.

Again, Section 327(d) does not require an order. Moreover, Rule 2014 does not specifically state

that a separate order needs to be entered and, to that fact, does not even require that two separate

papers, that is an application and a verification, be filed with the Court. At oral argument, Mr.

Tindall made much of the point that no notice was given to any party that Mr. Sweet sought to act

as his own attorney. A review of the electronic filing notice in the Court’s docket indicates that

Mr. Tindall received multiple notifications of the filing of Mr. Sweet’s Affidavit when it was filed

in November 2014.

       To the extent that someone is concerned that due process was not given to the parties, the

electronic notice of Mr. Sweet’s Affidavit was given and that is sufficient notice under the

electronic procedures of this Court. Specifically, ECF Procedure No. 12(a), states that

“transmission from the Court to the Filer or User of the “Notice of Electronic Filing” of a Paper

constitutes notice and service of the filed Paper upon that Filer or User.”




                                                 5

  12-32264-dof      Doc 324     Filed 01/28/20       Entered 01/28/20 11:20:21       Page 5 of 7
       Mr. Tindall also makes much of the supposed difference between the Local Rule and the

Bankruptcy Rule and rightfully argues that the Local Rule cannot be in conflict with the

Bankruptcy Rule. Here it is not. First, the Affidavit filed by Mr. Sweet meets the requirements of

Rule 2014(a) even when that section arguably does not apply. Second, Bankruptcy Rule 2014

does not clearly state that a separate application and verified statement must exist. The Rule uses

the word “accompany” but there is nothing in the Rule that indicates that these two concepts must

be placed in separate papers.

       Instead, this Court reads Local Rule 2014 in harmony with Bankruptcy Ruel 2014 to allow

for Mr. Sweet to act as the attorney for the estate upon the filing of a verification as required by

Rule 2014. Mr. Tindall’s arguments, while innovative, do not convince this Court that Mr. Sweet

was improperly acting as his own attorney either under Section 327(d), 327(a), Bankruptcy Rule

2014, or Local Bankruptcy Rule 2014-1.

       At the December 17, 2019 hearing, Mr. Tindall focused primarily on the lack of standing

of Mr. Sweet which this Court finds to be unpersuasive. Mr. Tindall did also however indicate

that he had concerns about the merits of Mr. Sweet’s fee application. The Court inquired as to

whether Mr. Tindall had detailed those concerns on an entry-by-entry basis and Mr. Tindall

admitted that he had not. In order to allow Mr. Tindall a full and complete opportunity to object

to the merits in Mr. Sweet’s fee application, the Court will allow Mr. Tindall to file an amended

objection by February 14, 2020.




                                                 6

  12-32264-dof      Doc 324     Filed 01/28/20       Entered 01/28/20 11:20:21      Page 6 of 7
                                           Conclusion

       For the reasons stated in this Opinion, the Court concludes that Mr. Sweet has standing to

seek attorney fees as set forth in his Application. The Court will allow Mr. Tindall until February

14, 2020 to file an amended objection to Mr. Sweet’s fees. Thereafter, the Court will consider any

additional pleadings and then determine if an evidentiary hearing is needed.

Not for Publication

Signed on January 28, 2020




                                                 7

  12-32264-dof     Doc 324      Filed 01/28/20       Entered 01/28/20 11:20:21     Page 7 of 7
